— Motion by petitioner to suspend the respondent from the practice of law until such times as said respondent submits to an examination by a physician and/or psychiatrist, and satisfactory proof be submitted to indicate recovery from any disability affecting him. Cross motion by respondent to direct that the petition be resubmitted for another hearing de novo. Cross motion denied; motion granted and pursuant to rules of this court (22 NYCRR 691.13 [b] [1]), the respondent is suspended forthwith from the practice of law until he submits himself in order to be examined by Naomi Goldstein, M. D., and he shall remain suspended until he submits satisfactory proof to indicate recovery from any disability from which she may find that he now suffers and until the further order of this court. Mollen, P.J., Damiani, Titone, Lazer and Weinstein, JJ., concur.